Citation Nr: 1811194	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-35 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.


FINDING OF FACT

For the entire period on appeal, the evidence demonstrates that the Veteran's service-connected disabilities likely preclude him from securing or following substantially gainful employment.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for entitlement to TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Substantially gainful employment is that employment which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2017).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

In this case, the Veteran is service connected for chronic kidney disease associated with diabetes mellitus, Type II (evaluated as 60 percent disabling effective June 24, 2009); PTSD and major depressive disorder (evaluated as 30 percent disabling effective July 22, 2008, and then as 50 percent disabling effective September 15, 2011); diabetes mellitus, Type II, with bilateral cataracts (evaluated as 20 percent disabling effective February 12, 2004); tinnitus (evaluated as 10 percent disabling effective April 1, 2011); erectile dysfunction associated with diabetes mellitus, Type II (evaluated as 0 percent disabling effective October 8, 2008); hypertension associated with chronic kidney disease (evaluated as 0 percent disabling effective June 24, 2009 to June 25, 2009 when hypertension was combined with chronic kidney disease).  Effective June 24, 2009 his combined rating was 80 percent, and effective September 15, 2011, his combined rating was 90 percent.  The Veteran filed his claim for a TDIU in September 2011.  Accordingly, the Veteran meets the scheduler criteria for the period of this appeal.  Thus, the main question before the Board is whether the Veteran's combination of service-connected disabilities render him unable to obtain substantially gainful employment.  

Based on the Veteran's competent and credible reports and the treatment records, the record shows that the Veteran likely cannot obtain and maintain employment due to his PTSD and diabetes.  The record indicates that the Veteran's diabetes is poorly controlled.  The Veteran testified that due to his vision problems, resulting from his diabetes, as well as other physical limitations, he was no longer able to obtain a commercial driver's license and could not continue to work as a bus driver. 

The record reflects the Veteran completed 10th grade, has a GED and attended a technical school.  See April 2012 VA PTSD examination.  The Veteran testified he has not worked since 2008.  The Veteran had been driving a bus, after retiring from the Post Office in 2005.  The Veteran wrote the combination of his service-connected disabilities resulted in him being unable to keep his commercial driver's license.  See March 2013 Notice of Disagreement. 

In a November 2011 VA PTSD examination, the examiner noted the Veteran was experiencing PTSD symptoms, and concluded that based on his current severe depression, the Veteran cannot return to the workforce now or in the foreseeable future.  The Veteran explained that he stopped working because of a combination of physical health problems plus his depression.  He emphasized that he stopped working when he failed a physical exam due to his blood pressure and diabetes and as a result of his failed physical, he could not renew his commercial driver's license.

In an April 2012 VA vision examination, the examiner concluded the Veteran has diabetes mellitus and diabetic induced cataracts, which are mildly visually significant in both eyes, and does have cupping of his optic nerves potentially related to glaucoma. 

The April VA PTSD examiner opined the Veteran's functional impairments that would adversely impact employment include anxiety, irritability, memory loss, and his difficulties in establishing effective work relationships.  The examiner concluded the Veteran's depression is more likely than not related to both his PTSD and to his other service-connected disabilities.

In a September 2014 VA psychological examination, the examiner noted the Veteran was experiencing symptoms including depressed mood, anxiety, mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

In a November 2017 letter, a private physician opined that due to diabetes mellitus and hypoglycemia, the Veteran is no longer able to drive a commercial passenger bus.

The combination of the physical and psychological service-connected disabilities the Veteran presently has would likely preclude any substantially gainful employment. 

As such, the Board finds that the Veteran is entitled to TDIU due to his service-connected disorders for the entire period on appeal.  


ORDER

Entitlement to a TDIU is granted.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


